IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 657 MAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JUSTIN CORLISS,               :
                              :
                Petitioner    :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.